
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.9



AMENDED AND RESTATED INTERNATIONAL PROGRAM RIGHTS AGREEMENT


        This AMENDED AND RESTATED INTERNATIONAL PROGRAM RIGHTS AGREEMENT is
entered into as of December 19, 2001 and amends and restates the International
Program Rights Agreement dated October 2, 1996 by and between UNIVISION
COMMUNICATIONS INC., a Delaware corporation ("UCI" and other entities directly
or indirectly controlled by UCI hereinafter referred to collectively as
"Univision"), Grupo Televisa, S.A. ("Televisa") and Venevision
International, Inc. ("Venevision").

        1.    Grandfathered Programs.

        1.1  The parties hereto agree that with respect to each Grandfathered
Program to which Univision has applicable rights (i) Univision shall own in the
United States and its territories and possessions, excluding Puerto Rico (the
"Univision Territory") in perpetuity all rights of every kind and nature,
including without limitation all television, theatrical motion picture, live
stage, merchandising, music, publication, sequel, remake, spin-off, ancillary
and subsidiary rights, in and to such Grandfathered Program and (ii) to the
extent Univision has acquired the applicable rights in each applicable
territory, Televisa shall own in Mexico (the "Televisa Territory"), Venevision
shall own in Venezuela (the "Venevision Territory"), and Televisa and Venevision
shall each own an undivided interest in 100% of the remainder of the world
outside the Univision Territory, Mexico and Venezuela (the "Remainder
Territory") in such respective percentages as Televisa and Venevision shall from
time to time designate in a joint notice to Univision, corresponding rights and
the copyrights, renewals and extensions of copyrights in all such Grandfathered
Programs for the period described in Section 1.2 below. Without limiting the
generality of the foregoing, the holders of the respective rights described
above have the sole, exclusive and unencumbered right in their respective
Territories to distribute, cut, edit, telecast, exhibit, sell, use, license and
otherwise exploit each Grandfathered Program and all rights therein in any
medium, whether now known or hereafter devised, and in such manner and to the
extent, if at all, as the party(ies) holding such rights shall determine in its
sole discretion. Notwithstanding the foregoing, a remake, sequel, prequel,
spinoff or other derivative work (each, a "derivative work") based on a
Grandfathered Program, shall not be a Grandfathered Program hereunder unless
such derivative work, if produced by Univision, by its own terms falls within
the definition of a Grandfathered Program under this Agreement. Univision,
Televisa and Venevision shall execute or cause to be executed such further
documents and instruments as any one thereof may reasonably request in order to
effectuate the terms and intentions of this Section 1.1. Subject to Section 6,
Univision agrees to use commercially reasonable efforts to obtain the rights in
the Territories for all Grandfathered Programs and agrees to use good faith
efforts not to structure agreements with respect to Grandfathered Programs in a
manner intended to cause such rights not to be available. The parties
acknowledge that Univision has no rights in Chile to the Program "Sabado
Gigante."

        1.2  (a) At such time as the Televisa Program License is terminated, all
rights in Grandfathered Programs granted to Televisa pursuant to Section 1.1
above, shall revert to Univision, and subject to Section 11, Televisa shall have
no further right to any Grandfathered Program under this Agreement.

        (b)  At such time as the Venevision Program License Agreement is
terminated, all rights in Grandfathered Programs granted to Venevision pursuant
to Section 1.1 above, shall revert to Univision, and subject to Section 11,
Venevision shall have no further right to any Grandfathered Program under this
Agreement.

        2.    New Programs.

        2.1  The parties hereto agree that with respect to each New Program to
which Univision has applicable rights (i) subject to clause (ii) below,
Univision shall own in perpetuity all worldwide rights of every kind and nature,
including without limitation all television, theatrical motion picture, live
stage, merchandising, music, publication, sequel, remake, spin-off, ancillary
and

--------------------------------------------------------------------------------

subsidiary rights, in and to such New Program and (ii) to the extent Univision
has acquired the applicable rights in each applicable territory, (x) Televisa
and Venevision shall have the sole, exclusive and unencumbered right to
Broadcast (as defined in the Program License Agreements) the New Program(s) in
their respective Territories and the right to cut and edit such New Program(s)
for such Broadcast and (y) Televisa and Venevision shall have merchandising
rights in such New Program(s) in their respective Territories. Univision,
Televisa and Venevision shall execute or cause to be executed such further
documents and instruments as any one thereof may reasonably request in order to
effectuate the terms and intentions of this Section 2.1. Subject to Section 6,
Univision agrees to use commercially reasonable efforts to obtain the rights in
the Territories for all New Programs and agrees to use good faith efforts not to
structure agreements with respect to New Programs in a manner intended to cause
such rights not to be available.

        2.2  (a) At such time as Televisa and its Affiliates no longer own the
Required Amount, all rights in New Programs granted to Televisa pursuant to
Section 2.1 above, shall revert to Univision, and subject to Section 11,
Televisa shall have no further right to any New Program under this Agreement;
provided however, that if Televisa no longer owns the Required Amount as a
result of UCI's consummation of any of the transactions referred to in
Article III, Section 12(a)(i) or (ii) of UCI's Amended and Restated Bylaws (as
in effect on the date hereof), then at such time as the Televisa Program License
is terminated, the rights granted to Televisa pursuant to Section 2.1 above
shall revert to Univision, and subject to Section 11, Televisa shall have no
further right to any New Program under this Agreement.

        (b)  At such time as the Cisneros Brothers and their Permitted
Transferees (as defined in UCI's Restated Certificate of Incorporation) no
longer own the Required Amount, all rights in New Programs granted to Venevision
pursuant to Section 2.1 above, shall revert to Univision, and subject to
Section 11, Venevision shall have no further right to any New Program under this
Agreement; provided however, that if Cisneros Brothers and their Affiliates no
longer owns the Required Amount as a result of UCI's consummation of any of the
transactions referred to in Article III, Section 12(a)(i) or (ii) of UCI's
Amended and Restated Bylaws (as in effect on the date hereof), then at such time
as the Venevision Program License is terminated, the rights granted to
Venevision pursuant to Section 2.1 above shall revert to Univision, and subject
to Section 11, Venevision shall have no further right to any New Program under
this Agreement.

        3.    Univision Rights.    Univision and its Affiliates shall have the
right and ability to, and to permit others to: (i) transmit or retransmit via
satellite which receives its signal from any earth station or other facility in
the Univision Territory to any television station in or cable system serving the
Univision Territory, any Programs which may also be covered by this Agreement,
notwithstanding the fact that such transmissions or retransmissions may be
incidentally viewed in Territories other than the Univision Territory ("Other
Territories"); (ii) transmit or retransmit from any television station located
in the United States any Programs which may also be covered by this Agreement,
notwithstanding the fact that such transmissions or re-transmissions may be
incidentally viewed in Other Territories; (iii) transmit via satellite to any
direct-to-home subscribers located in the Univision Territory, any Programs
which may also be covered by this Agreement, notwithstanding the fact that such
transmissions may be intercepted by unauthorized recipients in the Other
Territories, and (iv) transmit via the Internet (x) Univision's national network
evening news broadcast, (y) religious service telecasts, and (z) charitable and
non-commercial specials (e.g., telethons and presidential speeches).

        Notwithstanding the foregoing exceptions, neither Univision nor its
Affiliates shall consent to, and each shall use its commercially reasonable
efforts to prohibit, (A) the transmission or retransmission of such Programs by
(x) any television station in any Other Territory, (y) any cable system in any
Other Territory that is located beyond 35 miles from the community of license of
any transmitting television station in the United States transmitting the
Programs (any such cable transmission or re-transmission

2

--------------------------------------------------------------------------------


within such 35 mile limit being hereby expressly permitted) or (z) any other
means of broadcasting in or into any Other Territory, and (B) the sale of any
direct-to-home or similar services, or any mechanical device, authorization code
or other access devices, to persons located outside the Univision Territory for
the purpose of receiving Programs in contravention of this Section 3.

        To the extent that Univision has the right to transmit or retransmit
under clause (ii) and (iv) above, Univision shall have the right to market and
promote and otherwise generate revenues (including, but not limited to, the sale
of advertising time) attributable to the ability of viewers in the any Other
Territory to receive Programs contained in such transmissions. The parties
acknowledge and agree that this Section 3 is intended solely to insure that
Univision will not be in violation of this Agreement merely because
transmissions or retransmissions from stations located in the Univision
Territory or transmissions or retransmissions from satellite signals intended
for television stations, cable systems or direct-to-home subscribers in the
Univision Territory, and over the Internet as provided above, may be
incidentally viewed by unauthorized recipients in Other Territories, and is not
intended to give Univision any right to broadcast, or license others to
broadcast, Programs intended for viewing or which may be viewed in the
Territories other than the Univision Territory other than in accordance with the
other provisions of this Agreement.

        4.    Other Networks    (a) If Univision or any Affiliate of Univision
forms any network (an "Other Network") other than the Univision Network or the
Galavision Network, subject to the provisions of this Section 4 and Section 5.2
below, neither Televisa nor Venevision shall have any rights in or to any
program produced or acquired by Univision for any Other Network in accordance
with the terms of this Agreement.

        (b)  Neither Univision nor any Affiliate of Univision shall be entitled
to air any Grandfathered Program, New Program or Designated Special, or any
remake, sequel, prequel or spinoff (as those terms are customarily defined in
the television broadcast industry) of any Grandfathered Program, New Program or
Designated Special on any Other Network without the consent of Televisa and
Venevision.

        (c)  Univision shall not be entitled to air any program on the Univision
Network (as defined in the Televisa Program License Agreement and Venevision
Program License Agreement) or the Galavision Network (as defined in the Televisa
Program License Agreement and Venevision Program License Agreement) (i) that has
previously been aired on any Other Network and (ii) for which broadcast rights
have been licensed by Univision to a third party in either Mexico or Venezuela
without the consent of Televisa or Venevision, respectively.

        5.    Rights of First Negotiation and Offer.

        5.1  If Univision or any Affiliate of Univision wishes to engage a third
party distributor to distribute Programs in which Univision has rights in any
Territory other than in the Univision Territory, Univision will first offer to
Televisa and Venevision a joint right of first negotiation to act as distributor
for Univision in such Territories. If Televisa and Venevision wish to negotiate
with Univision to act as distributor to Univision, Univision, Televisa and
Venevision will negotiate in good faith for a period of 30 days to reach
agreement on the terms of a distribution arrangement. If Univision, Televisa and
Venevision cannot reach agreement on the terms of a distribution arrangement
within such 30 day period, Univision shall be free to enter into a distribution
arrangement with a third party distributor on terms no less favorable to
Univision than those offered by Televisa and Venevision.

        5.2  If Univision wishes to license or broadcast any program not
broadcast on the Univision Network or the Galavision Network in Mexico or
Venezuela, Univision will first offer to Televisa and/or Venevision, as
applicable, a right of first offer to license such program in Mexico or
Venezuela, as the case may be. Televisa and Venevision will have a period of 10
business days to make an offer with

3

--------------------------------------------------------------------------------

respect to the license of such program. If Univision does not wish to accept
such offer, Univision shall be free to license such program to a third party for
broadcast in Mexico or Venezuela on terms no less favorable to Univision than
those offered by Televisa or Venevision; or Univision may itself broadcast such
program in Mexico or Venezuela, as applicable. Notwithstanding the foregoing, if
Univision or any Affiliate of Univision wishes to license or broadcast a program
that has aired on the Telefutura Network and after compliance with the right of
first offer described above, Univision and Televisa or Venevision, as
applicable, cannot reach agreement on a license for Mexico or Venezuela, as
applicable, Univision will not license or broadcast such program to a third
party for broadcast or itself broadcast in Mexico or Venezuela, as applicable.

        6.    Cost Obligations.    To the extent any costs are incurred or
payment or clearances are required with respect to the exploitation of any
Program in any the Remainder Territory, the Televisa Territory or the Venevision
Territory, including, but not limited to, residual or royalty obligations and
participations, the party or parties having the rights to exploit such Program
in such Territory shall be responsible for all such costs, payments or
clearances, as applicable. Notwithstanding the generality of the foregoing,
Univision shall not have the ability to commit Televisa or Venevision to any of
the foregoing costs, payments or clearances with respect to any Program unless
(i) Televisa or Venevision, as the case may be, gives prior approval or
(ii) Televisa or Venevision, as the case may be, airs or licenses such Program.

        7.    Internet.    

        7.1  Notwithstanding anything to the contrary contained in this
Agreement, for a period of five (5) years from the date hereof, except to the
extent permitted by Sections 7.2 and 7.3 below, and after the fifth anniversary
of the date hereof, except to the extent permitted by Section 7.4 below, and
except to the extent, if any, otherwise permitted by this Agreement (i) neither
Televisa or Venevision may broadcast or otherwise transmit, or permit others to
broadcast or otherwise transmit, any Program or any portion thereof over or by
means of the internet, or similar systems, now existing or hereafter developed
("Internet") and (ii) Univision may not broadcast or otherwise transmit, or
permit others to broadcast or otherwise transmit any Programs covered by this
Agreement (or any portion thereof) over or by means of the Internet.

        7.2  Univision shall have the right to broadcast or otherwise transmit,
or permit others to broadcast or otherwise transmit, over the Internet "clips"
from Programs covered by this Agreement and Televisa and Venevision shall have
the right to broadcast or otherwise transmit, or permit others to broadcast or
otherwise transmit, over the Internet "clips" from Grandfathered Programs
covered by this Agreement, in each case so long as (i) in the case of novelas,
clips from any episode of a Program may not exceed 30 seconds in the aggregate
in duration and no clips may be used which are from any of the last 5 chapters
of any such novela or from any portion of any episode that reveals the
resolution of any plot or conflict, (ii) in the case of programs (other than
novelas and sports events), clips from any episode of a Program may not exceed
60 seconds in the aggregate in duration and (iii) in the case of sports events,
clips are (a) to be carried with at least a 5 minute delay from the live event
and (b) limited to highlights of such event of not more than 2 minutes per
highlight clip and 10 minutes in the aggregate.

        7.3  To the extent appropriate technology exists or is hereafter
developed so that video images through a streaming media or other similar
application (hereinafter "streaming video") can be sold through the Internet on
a subscription basis, then Univision may exploit, or permit others to exploit,
in the Territory the sale of Univision Programs selected by Univision (all such
programs being referred to as "Univision Internet Content") via the Internet on
a subscription basis only; provided that Univision or such other person uses
commercially reasonable efforts to prohibit reception of such Univision Internet
Content outside the Territory.

4

--------------------------------------------------------------------------------




        7.4  After the fifth anniversary of the date hereof, unless the parties
otherwise agree, for the purposes of determining the rights of Univision and its
Affiliates with respect to the Internet, Section 3 of this Agreement shall
revert to the provisions of Section 3 as in effect immediately prior to the date
hereof as set forth on Exhibit A hereto, and no presumption shall be implied or
created by the modification to Section 3 as of the date hereof, or the
agreements and transactions entered into by Univision, Televisa and Venevision
and their respective Affiliates as of the date hereof, it being acknowledged and
agreed that the parties disagree as to the rights of Univision and its
Affiliates under Section 3 as in effect prior to the date hereof and the parties
and their respective Affiliates reserve all rights.

        8.    Definitions.    

        "Affiliates" of a person means any person that directly or indirectly
controls, is controlled by, or is under common control with the person in
question. For the purposes of this definition, "control", when used with respect
to any person, means the power to direct the management and policies of such
person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

        "Broadcast Period" means (i) for novelas or other Programs with a plot
line continuing through more than one episode, the time necessary to broadcast
all episodes on a continuing basis without substantial interruption and (ii) for
all other programs (excluding one-program shows), (x) for weekly programs, the
time period necessary to broadcast 26 episodes of the Program without
substantial interruption, which under normal circumstances is expected to be 26
continuous weeks and (y) for daily programs (Monday through Friday), 26 weeks.

        "Designated Specials" means the specials set forth on Schedule 1 hereto
(to the extent and frequency described on such schedule), and if such specials
are not produced on the frequency set forth on Schedule 1, such other specials
having the same format, theme and frequency as the specials not so produced.
Univision agrees to determine the frequency of specials in the ordinary course
and use good faith in determining Designated Specials.

        "Existing Programs" means all Programs being produced by Univision as
set forth on Schedule 1 hereto.

        "Grandfathered Programs" means all Existing Programs, all Replacement
Programs and all Designated Specials.

        "New Programs" means all Programs other than Grandfathered Programs.

        "Program License Agreements" means the Televisa Program License
Agreement and the Venevision Program License Agreement.

        "Programs" means television programs initially produced in the Spanish
language or programs with Spanish subtitles produced directly or indirectly by
or for the Univision Network or the Galavision Network and to be produced
directly or indirectly by or for the Univision Network or the Galavision Network
for broadcast at any time and which are available for broadcast and to which the
Univision Network or the Galavision Network has the rights to Broadcast in an
applicable Territory including, without limitation, in the following categories:
novelas, musicals, variety shows, situation comedies, game shows, talk shows,
children's shows, news shows, cultural and educational programs, and sports
programs. Programs do not include programs acquired by Univision from Televisa
or Venevision.

        "Replacement Program" means any Program that (A) shares at least two out
of four of the following characteristics with an Existing Program or another
Replacement Program (each, a "Replaced Program") (i) it has a substantially
similar format and theme to such Replaced Program, (ii) it shares a material
amount of talent with such Replaced Program, (iii) it is in the same day-part as
such Replaced Program and (iv) it shares the same or a substantially similar
name with such Replaced Program; and

5

--------------------------------------------------------------------------------


(B) commences broadcast on Univision Network or Galavision Network within six
months prior to or within six months after the termination of broadcast of such
Replaced Program on such network. A special will only be required to comply with
clause (A) above.

        "Required Amount" in the case of Televisa and Venevision shall have the
meaning given to such term in the Restated Certificate of Incorporation of
Univision Communications Inc.

        "Telefutura Network" means the Telefutura Network of affiliated
broadcast stations, cable outlets and other affiliated broadcast outlets
broadcasting the Telefutura Network.

        "Televisa Program License Agreement" means that certain Second Amended
and Restated Program License Agreement between Televisa International, S.A. de
C.V. and UCI (as successor to The Univision Network Limited Partnership) dated
as of the date hereof, as it may be amended from time to time.

        "Territories" means the Univision Territory, the Televisa Territory, the
Venevision Territory and the Remainder Territory.

        "Venevision Program License Agreement" means that certain Second Amended
and Restated Program License Agreement between Venevision International Inc. (as
successor to Dennevar, B.V.), and UCI (as successor to The Univision Network
Limited Partnership) dated as of the date hereof, as it may be amended from time
to time.

        "without substantial interruption" means that the Programs will be
scheduled and run on a continuing periodic basis except for occasional network
preemption to accommodate one-time specials or programs which, because of their
nature or timeliness or because of applicable rules, must in a person's
reasonable judgment be broadcast in lieu of the regularly scheduled Program.

        9.    Representations and Warranties of Univision.

        9.1  To the extent Univision is granting rights hereunder, Univision
hereby agrees, warrants and represents as follows:

        (a)  Univision has or will have the right to grant to Televisa and
Venevision the rights to the Programs in the applicable Territories set forth in
this Agreement, including but not limited to the necessary literary, artistic,
technological and intellectual property rights and has secured or will secure
all necessary written consents, permissions and approvals for incorporation into
such Programs of the names, trademarks, likenesses and/or biographies of all
persons, firms, products, companies and organizations depicted or displayed in
such Programs, and any preexisting film or video footage produced by third
parties;

        (b)  There are no and will not be any pending claims, liens, charges,
restrictions or encumbrances on the Programs that conflict with the rights
granted hereunder to such Programs in the applicable Territories;

        (c)  The main and end titles of the Programs and all publicity,
promotion, advertising and packaging information and materials supplied by
Univision will (i) contain all necessary and proper credits for the actors,
directors, writers and all other persons appearing in or connected with the
production of such Programs who are entitled to receive credit and (ii) comply
with all applicable contractual, guild, union and statutory requirements and
agreements;

        (d)  The broadcast of Programs in the applicable Territories will not
infringe on the rights of any third party, (including but not limited to
copyright, patent, trademark, unfair competition, contract, property,
defamation, privacy, publicity or "moral rights" (to the extent such moral
rights are recognized by United States law));

6

--------------------------------------------------------------------------------




        (e)  Except to the extent expressly permitted by this Agreement,
Univision has not and will not grant or license to others, and will not itself
exercise, any rights to broadcast the Programs in the applicable Territories;
and

        (f)    All Programs (and elements thereof) will be delivered as
reasonably agreed to by the parties in a manner consistent with customary
practice.

        10.  Indemnification.

        (a)  Univision agrees to hold Televisa and Venevision and their
respective directors, officers, employees, agents and shareholders (collectively
the "Televisa and Venevision Indemnitees") harmless, from any claims,
deficiencies, assessments, liabilities, losses, damages, expenses (including,
without limitation, reasonable fees and expenses of counsel) (collectively,
"Losses") which any Televisa or Venevision Indemnitee may suffer by reason of
Univision's breach of, or non-compliance with, any covenant or provision herein
contained or the inaccuracy of any warranty or representation made in this
Agreement and any such damages shall be reduced by: (i) the amount of any net
tax benefit ultimately accruing to such Televisa or Venevision Indemnitee on
account of such Televisa or Venevision Indemnitee's payment of such claim;
(ii) insurance proceeds which such Televisa or Venevision Indemnitee has or will
receive in connection with such claim, and (iii) any recovery from third parties
in connection with such claim; provided, however, that Univision shall not delay
payment of its indemnification obligations hereunder pending resolution of any
tax benefit or insurance or third party claim if such Televisa or Venevision
Indemnitee provides Univision with an undertaking to reimburse Univision for the
amount of any such claim ultimately received; and provided, further, that no
Televisa or Venevision Indemnitee shall have any obligation to obtain any such
insurance proceeds or recovery from third parties if and to the extent Univision
is subrogated (in form and substance satisfactory to Univision) to such Televisa
or Venevision Indemnitee's claims in respect of such insurance or third parties.

        (b)  Televisa and Venevision agree to indemnify Univision, its direct
and indirect partners or shareholders and all officers, directors, employees and
agents of any of the foregoing (the "Univision Indemnitees") against and hold
the Univision Indemnitees harmless from any and all Losses incurred or suffered
by any Univision Indemnitee arising out of any program or commercial material
(apart from the Programs) furnished by such person and any such damages shall be
reduced by: (i) the amount of any net tax benefit ultimately accruing to such
Univision Indemnitee on account of such Univision Indemnitee's payment of such
claim; (ii) insurance proceeds which such Univision Indemnitee has or will
receive in connection with such claim, and (iii) any recovery from third parties
in connection with such claim; provided, however, that neither Televisa nor
Venevision shall delay payment of its indemnification obligations hereunder
pending resolution of any tax benefit or insurance or third party claim if such
Univision Indemnitee provides Televisa or Venevision, as the case may be, with
an undertaking to reimburse Televisa or Venevision, as the case may be, for the
amount of any such claim ultimately received; and provided, further, that such
Univision Indemnitee shall have no obligation to obtain any such insurance
proceeds or recovery from third parties if and to the extent Televisa or
Venevision is subrogated (in form and substance satisfactory to Televisa or
Venevision) to such Univision Indemnitee's claims in respect of such insurance
or third parties.

        (c)  The following procedures shall govern all claims for
indemnification made under any provision of this Agreement. A written notice (an
"Indemnification Notice") with respect to any claim for indemnification shall be
given by the party seeking indemnification (the "Indemnitee") to the party from
which indemnification is sought (the "Indemnitor") within thirty (30) days of
the discovery by the Indemnitee of such claim, which Indemnification

7

--------------------------------------------------------------------------------




Notice shall set forth the facts relating to such claim then known to the
Indemnitee (provided that failure to give such Indemnification Notice as
aforesaid shall not release the Indemnitor from its indemnification obligations
hereunder unless and to the extent the Indemnitor has been prejudiced thereby).
The party receiving an Indemnification Notice shall send a written response to
the party seeking indemnification stating whether it agrees with or rejects such
claim in whole or in part. Failure to give such response within ninety (90) days
after receipt of the Indemnification Notice shall be conclusively deemed to
constitute acknowledgment of the validity of such claim. If any such claim shall
arise by reason of any claim made by third parties, the Indemnitor shall have
the right, upon written notice to Indemnitee within thirty (30) days after
receipt of the Indemnification Notice, to assume the defense of the matter
giving rise to the claim for indemnification through counsel of its selection
reasonably acceptable to Indemnitee, at Indemnitor's expense, and the Indemnitee
shall have the right, at its own expense, to employ counsel to represent it;
provided, however, that if any action shall include both the Indemnitor and the
Indemnitee and there is a conflict of interest because of the availability of
different or additional defenses to the Indemnitee, the Indemnitee shall have
the right to select separate counsel to participate in the defense of such
action on its behalf, at the Indemnitor's expense. The Indemnitee shall
cooperate fully to make available to the Indemnitor all pertinent information
under the Indemnitee's control as to the claim and shall make appropriate
personnel available for any discovery, trial or appeal. If the Indemnitor does
not elect to undertake the defense as set forth above, the Indemnitee shall have
the right to assume the defense of such matter on behalf of and for the account
of the Indemnitor; provided, however, the Indemnitee shall not settle or
compromise any claim without the consent of the Indemnitor, which consent shall
not be unreasonably withheld. The Indemnitor may settle any claim at any time at
its expense, so long as such settlement includes as an unconditional term
thereof the giving by the claimant of a release of the Indemnitee from all
liability with respect to such claim.

        11.    Term.    Subject to Sections 1.2 and 2.2, the term of this
Agreement shall be until December 17, 2017. Any license in effect for any
Program at the date of termination of this Agreement (or the termination of any
rights under this Agreement) shall continue through the Broadcast Period for
such Program, with no right of re-license or extension at the end thereof and
all of the rights and obligations of the parties under this Agreement with
respect to such license will continue through the Broadcast Period for such
Program, it being agreed that the parties shall enter into mutually satisfactory
royalty arrangements with respect to the Broadcast Period following the
termination of this Agreement in order to compensate Univision for the use of
Programs during such period and, if the parties are unable to agree upon such
royalty arrangements, the amount thereof shall be determined based on prevailing
market conditions.

        In addition this Agreement may be terminated by Univision with respect
to Televisa or Venevision, as the case may be, if Televisa or Venevision, as the
case may be (i) materially breaches its obligations hereunder and fails to cure
such breach within 180 days of notice thereof by the party seeking termination
(which notice shall describe the breach in reasonable detail); or (ii) asserts a
Force Majeure Event under Section 12 as a relief from substantially all of its
obligations hereunder for a period in excess of one year and this Agreement may
be terminated by Televisa and Venevision with respect to Univision, if Univision
(i) materially breaches its obligations hereunder and fails to cure such breach
within 180 days of notice thereof by the party seeking termination (which notice
shall describe the breach in reasonable detail); or (ii) asserts a Force Majeure
Event under Section 12 as a relief from substantially all of its obligations
hereunder for a period in excess of one year.

        12.    Force Majeure.    No party hereto shall be liable for or suffer
any penalty or termination of rights hereunder by reason of any failure or delay
in performing any of its obligations hereunder if such failure or delay is
occasioned by compliance with governmental regulation or order, or by
circumstances

8

--------------------------------------------------------------------------------


beyond the reasonable control of the party so failing or delaying, including but
not limited to acts of God, war, insurrection, fire, flood, accident, strike or
other labor disturbance, interruption of or delay in transportation (a "Force
Majeure Event"). Each party shall promptly notify the others in writing of any
such Force Majeure Event, the expected duration thereof, and its anticipated
effect on the party affected and make reasonable efforts to remedy any such
event, except that no party shall be under any obligation to settle a labor
dispute.

        13.    Modification.    This Agreement shall not be modified or waived
in whole or in part except in writing signed by an officer of the party to be
bound by such modification or waiver.

        14.    Waiver of Breach.    A waiver by one party of any breach or
default by another party shall not be construed as a waiver of any other breach
or default whether or not similar and whether or not occurring before or after
the subject breach.

        15.    Jurisdiction; Venue; Service of Process.    Each of the parties
irrevocably submits to the jurisdiction of any California State or United States
Federal court sitting in Los Angeles County in any action or proceeding arising
out of our relating to this Agreement or the transactions contemplated hereby,
and irrevocably agrees that any such action or proceeding may be heard and
determined only in such California State or Federal court. Each of the parties
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of any such action or proceeding.
Each of the parties irrevocably appoints CT Corporation System (the "Process
Agent"), with an office on the date hereof at 818 West 7th Street, Los Angeles,
CA, 90017 as his or its agent to receive on behalf of him or it and his or its
property service of copies of the summons and complaint and any other process
which may be served in any such action or proceeding. Such service may be made
by delivering a copy of such process to any of the parties in care of the
Process Agent at the Process Agent's above address, and each of the parties
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. As an alternate method of service, each of the parties consents to
the service of copies of the summons and complaint and any other process which
may be served in any such action or proceeding by the mailing or delivering of a
copy of such process to such party at its address specified in or pursuant to
Section 16. Each of the parties agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

        16.    Notices.    All notices and other communications required or
permitted hereunder shall be in writing, shall be deemed duly given upon actual
receipt, and shall be delivered (a) in person, (b) by registered or certified
mail (air mail if addressed to an address outside of the country in which
mailed), postage prepaid, return receipt requested, (c) by a generally
recognized overnight courier service which provides written acknowledgment by
the addressee of receipt, or (d) by facsimile or other generally accepted means
of electronic transmission (provided that a copy of any notice delivered
pursuant to this clause (d) shall also be sent pursuant to clause (b)),
addressed as set forth on Schedule 1 or to such other addresses as may be
specified by like notice to the other parties.

        17.    Assignments.    Any party may assign its rights hereunder and
delegate its duties hereunder, in whole or in part, to an Affiliate able to
perform the assignor's obligations hereunder, and any party may assign its
rights hereunder and delegate its duties hereunder to any person or entity to
which all or substantially all of such party's businesses and assets are pledged
or transferred. No such assignment or delegation shall relieve any party of its
obligations hereunder. Any such assignment or delegation authorized pursuant to
this Section 17 shall be pursuant to a written agreement in form and substance
reasonably satisfactory to the parties. Except as otherwise expressly provided
herein, neither this Agreement nor any rights, duties or obligations hereunder
may be assigned or delegated by any of the parties, in whole or in part, whether
voluntarily, by operation of law or otherwise. Any attempted assignment or
delegation in violation of this prohibition shall be null and void. Subject to
the foregoing, all of the terms and provisions hereof shall be binding upon, and
inure to the benefit of, the successors

9

--------------------------------------------------------------------------------


and assigns of the parties. Nothing contained herein, express or implied, is
intended to confer on any person other than the parties or their respective
successors and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement. Pursuant to the financing
documents relating to financing to UCI, the Administrative Agent (for the
benefit of the various lenders) has been granted a security interest in and to
all of UCI's rights in this Agreement. The parties hereto acknowledge and
consent to the grant of such security interest.

        18.    Governing Law.    This Agreement and the legal relations among
the parties shall be governed by and construed in accordance with the laws of
the State of California applicable to contracts between California parties made
and performed in that State, without regard to conflict of laws principles.

        19.    Further Assurances.    Each party hereto agrees to execute any
and all additional documents and do all things and perform all acts necessary or
proper to further effectuate or evidence this Agreement including any required
filings with the United States Copyright Office.

        20.    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be an original instrument and all of which, when taken
together, shall constitute one and the same agreement.

        21.    Severability.    If any provision of this Agreement, or the
application thereof, shall for any reason or to any extent be invalid or
unenforceable, then the remainder of this Agreement and application of such
provision to other persons or circumstances shall continue in full force and
effect and in no way be affected, impaired or invalidated; provided that the
aggregate of all such provisions found to be invalid or unenforceable does not
materially affect the benefits and obligations of the parties of the Agreement
taken as a whole.

        22.    Specific Performance.    The parties hereto agree that
irreparable damage may occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties may be entitled to
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction pursuant to Section 15, this being in
addition to any other remedy to which they are entitled at law or in equity.

10

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    UNIVISION COMMUNICATIONS INC.
 
 
By:
 
/s/  C. DOUGLAS KRANWINKLE              

--------------------------------------------------------------------------------


 
 
Title:
 
EVP        

--------------------------------------------------------------------------------


 
 
GRUPO TELEVISA, S.A.
 
 
By:
 
/s/  JORGE LUTTEROTH              

--------------------------------------------------------------------------------


 
 
Title:
 
Attorney in Fact        

--------------------------------------------------------------------------------


 
 
By:
 
/s/  MA. AZUCENA DOMINGUEZ              

--------------------------------------------------------------------------------


 
 
Title:
 
Attorney in Fact        

--------------------------------------------------------------------------------


 
 
By:
 
/s/  JUAN MIJARES              

--------------------------------------------------------------------------------


 
 
Title:
 
Attorney in Fact        

--------------------------------------------------------------------------------


 
 
VENEVISION INTERNATIONAL, INC.
 
 
By:
 
/s/  ALEJANDRO RIVERA              

--------------------------------------------------------------------------------


 
 
Title:
 
Vice President        

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.9



AMENDED AND RESTATED INTERNATIONAL PROGRAM RIGHTS AGREEMENT
